DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “disabling mechanism configured to” in claims  1, 2, 3, 7, 8, 20.  Note that claims 4-6, 9-11 recite sufficient structure, material or acts to entirely perform the recited function and are are assumed to not invoke 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE REGARDING EQUIVALENT MEANS
Applicant’s specification lays out a broad array of “irreversible disabling mechanisms”, including most broadly any means or structure that when sufficiently damaged will permanently prevent functioning of the device.  The following passages from Applicant’s specification are relied upon for the broadest interpretation of the “disabling mechanism”:

The disabling mechanisms are configured to be operated by an adult vaper, rather than by a control system of an aerosol-generating system. 
 
An element that has been rendered irreversibly inoperable by the manually operated disabling mechanism is an element that will not operate in or as part of an aerosol-generating system.

The disabling mechanism may be configured to render the element, the cartridge, the 
aerosol-generating system or the electrically operated smoking system irreversibly inoperable. 

The disabling mechanism may be configured to be stubbed by an adult vaper.

The disabling mechanism may be operated by an adult vaper applying rotation, deformation, stress or pressure to the disabling mechanism.

The disabling mechanism may be configured to break or damage a feature or a part of the element on operation of the disabling mechanism.  The feature or part of the element may be a connection between the element and another element of the aerosol-generating system.

The disabling mechanism may be configured to be bent by an adult vaper.  The disabling mechanism may be configured to be pulled by an adult vaper.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DePiano et al. (US 2014/0261408).
	DePiano discloses in reference to claim:

    PNG
    media_image1.png
    376
    1027
    media_image1.png
    Greyscale

1. An aerosol-generating system 100 comprising: an element 114 including, a storage portion  144 configured to store an aerosol-forming substrate; and a manually operated disabling mechanism 140/120, 122/142  for rendering the element 114 irreversibly inoperable; an aerosol generator 134 in fluid communication with the storage portion 144; and a power supply 110 electrically connectable to the aerosol generator 134.
Note that the plug 140 is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable. Note that the threaded area at 122 or  142 is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable. 

2. The aerosol-generating system 100 of claim 1, wherein the element further comprises, a housing 114 including, a first housing part 126, and a second housing part 116, the first housing part being manually movable (via threaded coupling) relative to the second housing part.


3. The aerosol-generating system 100 according to claim 1, wherein the element 114 further comprises, a housing 114 including, a manually deformable portion [threaded portion at 122 or 142 of housing 126] being configured to operate the disabling mechanism on deformation of the manually deformable portion.
Note that the threaded area at 122 or  142 is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable. 

 

4. The aerosol-generating system according to claim 3, wherein the disabling mechanism is configured to block aerosol-forming substrate from leaving the storage portion.
Note that the threaded area at 122 or  142 is configured such that upon a users intentional bending, stubbing or deforming act the element 114 is rendered irreversibly inoperable, since the housing elements 126 and 116 cannot be connected upon irreversibly disabling the threaded portions at 122 and 142, the aerosol forming substrate is prevented from leaving the storage portion. 

 

5. The aerosol-generating system according to claim 1, wherein the disabling mechanism (housing 126) comprises, a secondary storage portion (defined between 120 and 112), the secondary storage portion being substantially isolated from the liquid storage portion 144 , and wherein the disabling mechanism (housing 126) is configured to enable fluid communication between the liquid storage portion and the secondary storage portion.

6. The aerosol-generating system according to claim 1, wherein the disabling mechanism (housing 126) comprises sorbent material 136 or 144 within the housing.

7. The aerosol-generating system according to claim 1, wherein the aerosol generator comprises, an electrical circuit comprising one or more frangible (breakable) portions 140, and wherein the disabling mechanism (housing 126) is configured to break the one or more frangible portions 140 to render the aerosol generator irreversibly inoperable.
Note that the plug 140 is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable. Further note that the threaded area at 122 or  142 is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable. 

8. The aerosol-generating system according to claim 1, wherein the element comprises, one or more air passages 148; and wherein the disabling mechanism (housing 126) comprises, at least one barrier 140 configured to render the one or more air passages 148 irreversibly inoperable.
Note that the plug 140 (damaged by stubbing, bending or deformation acts as a barrier to passage of air therethrough) is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable. Further note that the threaded area at 122 or  142 is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable and unable to connect to the . 
The plug 140 (damaged by stubbing, bending or deformation acts as a barrier to passage of air therethrough) is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable. Further note that the threaded area at 122 or  142 is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable and unable to connect to the . 
The plug 140 is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable. Note that the threaded area at 142 is configured such that upon a users intentional bending, stubbing or deforming act the element 104 is rendered irreversibly inoperable. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761